DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Claims 1, 17-21, 32-36, 40, 44-49, 51-54 and 68-74 are pending.
	Claims 1, 17-21, 32-36, 40, 44-49, 51-54 and 68-74 are examined on the merits.

Maintained Grounds of Rejection
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The rejection of claims 1, 17-21, 32-36, 40, 44-49, 51-54 and 68-74 under 35 U.S.C. 103 as being unpatentable over Buchler et al. (BioMed Central Cancer 14 (323): 1-7, published May 7, 2014), and further in view of ClinicalTrials.gov Identifier NCT02244632 (publically available September 19, 2014) and Spectrum Pharmaceuticals, Inc. (Fluorouracil injection, 8 pages, posted July 2016) is maintained.
	Applicants assert the ClinicalTrials.gov Identifier NCT02244632 does not provide the information contained as prior art, herein and bears the date of February 3, 2021, see Remarks submitted May 10, 2022, last paragraph on page 13 and page 15, first full paragraph.  Applicants continue this line of argument detailing sections of the Identifier such as “How to Read a Study Record”, “Study Details” and “Last Update” amongst other section titles, see pages 13-15 of Remarks.  
	Applicants also note the Examiner does not explain how or why the POSA would have had a reasonable expectation of arriving at the superior results or significantly superior results achieved by the present invention, as well as alleges the specification describes superior results, see page 15, 2nd paragraph; page 18, last paragraph; and page 19, 1st paragraph.
	Applicants argue the combination of references does not teach the claimed invention, see pages 15-20.  Applicants also argue in particular a person of ordinary skilled in the art (POSA) would not have been motivated to make nine separate modifications to arrive at the claimed invention and the Examiner has failed to provide specific reasoning and explanations as to why a POSA would be motivated or would arrive at the claimed invention, see pages 15-20. Applicants’ arguments and points of view have been carefully considered but fail to persuade.
	The information relied upon in the Identifier NCT02244632 has been publicly available since its submission date of September 17, 2014, see ClinicalTrials.gov archive, History of Changes for Study: NCT02244632 (6 pages). The Examiner directs Applicants’ attention to the first page, Study Record Versions, 1 wherein the circles for Version A and B are darkened.  Accordingly, the date is proper and is relevant as prior art as it is before Applicants’ effective filing date August 24, 2017.  
	“[A]ny superior property must be unexpected to be considered as evidence of non-obviousness.” Pfizer, Inc. v. Apotex, Inc.,480 F.3d 1348, 1371 (Fed. Cir. 2007). The Specification does not note the terms, “unexpected” or “superior” and other than statements by attorney, Applicants have not provided evidence that these results are unexpected.
	The first action on the merits (FAOM) mailed February 10, 2021 clearly set forth how, why one of ordinary skill in the art would arrive at the claimed invention with a reasonable expectation of success with the combination of references herein, see last two paragraphs of rejection in said Action, as well as herein.  Moreover, the ClinicalTrials makes clear the purpose of the study is to characterize the tolerability of the therapeutic agents, discern the best dose, as well as therapeutic combination of said agents for the treatment of colorectal cancer, see Descriptive Information bridging pages 3 and 4.  Spectrum further highlights fluorouracil (5FU) is commonly administered in those individuals with gastric and colon cancers and recommended dose range for those stricken with said cancers. In addition, it is also clear from Buchler that the impetus to arrive at best treatment and clinical outcomes for metastatic colorectal cancer (mCRC) treatment has been an ongoing pursuit, see page 2, Background including citations therein.  
One of ordinary skill in the art would have been motivated to administer the therapeutic agents within the particular administration order cited in the claims with a reasonable expectation of success by teachings well known and noted herein that dosages of any pharmaceutical composition may be adjusted and optimized.  And while Applicants argue the particular order of administration of each of these agents is not taught by Buchler, one of ordinary skill in the art has been provided the general guidance and motivation to modify the combination of previously successful anti-cancer agents in light of the targeted treatment taught in all the references as the prior art leads a POSA to the parameters set forth in the claims.  Adjustment of the dosing schedule would be within the purview of the clinician/scientist and reasonable to implement in order to reasonably to determine the best clinical practice, clinical parameters and clinical outcome.
The modification of the primary reference in light of the secondary references is proper because the applied references are so related that the appearance of features shown in one would suggest the application of those features to the other. See In re Rosen, 673 F.2d 388, 213 USPQ 347 (CCPA 1982); In re Carter, 673 F.2d 1378, 213 USPQ 625 (CCPA 1982), and In re Glavas, 230 F.2d 447, 109 USPQ 50 (CCPA 1956). Further, it is noted that case law has held that a designer skilled in the art is charged with knowledge of the related art; therefore, the combination of old elements, herein, would have been well within the level of ordinary skill. See In re Antle, 444 F.2d 1168,170 USPQ 285 (CCPA 1971) and In re Nalbandian, 661 F.2d 1214, 211 USPQ 782 (CCPA 1981). The combination of references would not change the principle of operation of the prior art invention being modified, hence the teachings of the references are sufficient to render the claims prima facie obvious. For the reasons of record and cited herein, the rejection is maintained.
Buchler teaches treating metastatic colorectal carcinoma (mCRC) patient population with the initial administration of bevacizumab 5mg/kg intravenously (i.v.) followed with oxaliplatin 85 mg/m2 i.v., leucovorin (LV) 200 mg/m2 i.v. on days 1 and 2, 5-fluorouracil (5FU) 400 mg/ m2 i.v. bolus on days 1 and 2 and followed with an additional infusion of 5FU and compared to treating another mCRC patient population with bevacizumab, capecitabine and oxaliplatin, see title; and page 2, column 1, Patients…section.  
	Buchler does not teach folate, 6R-MTHF at a dose of 60 mg/ m2 was administered every 2 weeks by i.v. bolus between the two 5FU administrations with the second 5FU administration at an i.v. dose of 2,400 mg/ m2.  Nor does Buchler teach leucovorin was administered at 400 mg/m2 i.v. and bevacizumab was administered every 2 weeks.
	However, according to Buchler “[d]ose modifications were at the discretion of the attending oncologist”, hence adjustments to leucovorin and bevacizumab would have been reasonable to make.
ClinicalTrials.gov Identifier NCT02244632 teaches modufolin also known as arfolitixorin, as well as 6R-MTHF is administered at dosages ranging from 30 to 240 mg/m2 in therapeutic combinations with chemotherapeutic agents (5-FU, oxaliplatin) and bevacizumab, see Detailed Description and Intervention sections on page 4.  Absent evidence to the contrary, 6R-MTHF was provided at a diastereomeric purity of 98% or higher as a lyophilisate, prepared from hemisulfate salt and/or trisodium citrate dihydrate and reconstituted in aqueous media for administration.
Moreover, Spectrum Pharmaceuticals teaches administering an infusional regimen of 5FU in combination with other chemotherapeutic agents initially at 400 mg/ m2 i.v. bolus followed later by intravenous administration of 2400 mg/m2 to 3000 mg/m2, see page 2, section 2.2. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references in order to effectively discern and modify dosages to treat subjects with colorectal cancer with this particular combination of anti-colorectal cancer therapeutic agents, see all three references in their entirety and particularly, Buchler, Patients…section on page 2; ClinicalTrials, pages 2 and 3; and Spectrum, Dosage…on page 1.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in all references that the therapeutic agents taught herein have all be effective in colon cancer treatment and dose modifications are known to be at the discretion of the attending oncologist and arrived upon based on previously prescribed recommended targeted therapeutic modalities, see all three references in their entirety.
Claims 40, 45, 46, 48, 51-53, 69 and 71-74 set forth wherein clauses reading on changes in tumor size, tumor growth and survival responses are met once the therapeutic agents listed in claims 1 and 68 are administered and compared to those colorectal or mCRC treated with another combination of therapeutic agents including LV. The claims merely state the results or conclusion of the results of the administrations not tied to any machine and does not transform any article into a different state or thing. They simply express the intended results of the positively recited process steps, i.e. administering the agents denoted in claims 1, 47, 49, 54, 68 and 70.




6.	The rejection of claims 1, 17-21, 32-36, 40, 44-49, 51-54 and 68-74 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saif et al., (Clinical Colorectal Cancer 6(3): 229-234, September 2006/ IDS reference CG submitted March 27, 2019), and further in view of ClinicalTrials.gov Identifier NCT02244632 (publically available September 19, 2014) and Spectrum Pharmaceuticals, Inc. (Fluorouracil injection, 8 pages, posted July 2016) is maintained.  
For the reasons set forth in the first cited 103 rejection, Applicants assert the ClinicalTrials.gov Identifier NCT02244632 does not provide the information contained as prior art, herein and bears the date of February 3, 2021, see Remarks submitted May 10, 2022, last paragraph on page 13 and page 15, first full paragraph.  Applicants continue this line of argument detailing sections of the Identifier such as “How to Read a Study Record”, “Study Details” and “Last Update” amongst other section titles, see pages 13-15 of Remarks.  
Applicants also note the Examiner does not explain how or why the POSA would have had a reasonable expectation of arriving at the superior results or significantly superior results achieved by the present invention, as well as alleges the specification describes superior results, see page 21, 1st full paragraph; page 24; and page 25, 1st paragraph.
	Applicants argue the combination of references does not teach the claimed invention, see pages 20-26.  Applicants also argue in particular a person of ordinary skilled in the art (POSA) would not have been motivated to make thirteen separate modifications to arrive at the claimed invention and the Examiner has failed to provide specific reasoning and explanations as to why a POSA would be motivated or would arrive at the claimed invention, see pages 21-26. Applicants’ arguments and points of view have been carefully considered but fail to persuade.
	The information relied upon in the Identifier NCT02244632 has been publicly available since its submission date of September 17, 2014, see ClinicalTrials.gov archive, History of Changes for Study: NCT02244632 (6 pages). The Examiner directs Applicants’ attention to the first page, Study Record Versions, 1 wherein the circles for Version A and B are darkened.  Accordingly, the date is proper and is relevant as prior art as it is before Applicants’ effective filing date August 24, 2017.  
	“[A]ny superior property must be unexpected to be considered as evidence of non-obviousness.” Pfizer, Inc. v. Apotex, Inc.,480 F.3d 1348, 1371 (Fed. Cir. 2007). The Specification does not note the terms, “unexpected” or “superior” and other than statements by attorney, Applicants have not provided evidence that these results are unexpected.
	The first action on the merits (FAOM) mailed February 10, 2021 clearly set forth how, why one of ordinary skill in the art would arrive at the claimed invention with a reasonable expectation of success with the combination of references herein, see last two paragraphs of rejection in said Action, as well as herein.  Moreover, the ClinicalTrials makes clear the purpose of the study is to characterize the tolerability of the therapeutic agents, discern the best dose, as well as therapeutic combination of said agents, see Descriptive Information bridging pages 3 and 4.  Spectrum further highlights fluorouracil (5FU) is commonly administered in those individuals with gastric and colon cancers and recommended dose range for those stricken with said cancers. In addition, it is also clear from Saif that the impetus to arrive at best treatment and clinical outcomes for metastatic colorectal cancer (mCRC) treatment has been an ongoing pursuit, see page 2, Background including citations therein.  
One of ordinary skill in the art would have been motivated to administer the therapeutic agents within the particular administration order cited within the claims with a reasonable expectation of success by teachings well known and noted herein that dosages of any pharmaceutical composition may be adjusted and optimized.  And while Applicants argue the particular order of administration of each of these agents is not taught by Buchler, one of ordinary skill in the art has been provided the general guidance and motivation to modify the combination of previously successful anti-cancer agents in light of the targeted treatment taught in all the references as the prior art leads a POSA to the parameters set forth in the claims. Adjustment of the dosing schedule would be within the purview of the clinician/scientist and reasonable to implement in order to reasonably to determine the best clinical practice, clinical parameters and clinical outcome.
The modification of the primary reference in light of the secondary references is proper because the applied references are so related that the appearance of features shown in one would suggest the application of those features to the other. See In re Rosen, 673 F.2d 388, 213 USPQ 347 (CCPA 1982); In re Carter, 673 F.2d 1378, 213 USPQ 625 (CCPA 1982), and In re Glavas, 230 F.2d 447, 109 USPQ 50 (CCPA 1956). Further, it is noted that case law has held that a designer skilled in the art is charged with knowledge of the related art; therefore, the combination of old elements, herein, would have been well within the level of ordinary skill. See In re Antle, 444 F.2d 1168,170 USPQ 285 (CCPA 1971) and In re Nalbandian, 661 F.2d 1214, 211 USPQ 782 (CCPA 1981). The combination of references would not change the principle of operation of the prior art invention being modified, hence the teachings of the references are sufficient to render the claims prima facie obvious. For the reasons of record and cited herein, the rejection is maintained.
Saif teaches treating one metastatic colorectal carcinoma patient group (Arm A) with CoFactor® (USAN fotrexorin calcium, also known as [dl]-5,10,-methylenetetrahydropteroyl-monoglutamate   calcium   salt  and  trivially  as  racemic  CH2THF), fluoropyrimidine 5-fluoruracil (5-FU) and bevacizumab and another patient group with leucovorin (LV), 5-FU and bevacizumab, see title; and Figure 2 on page 232.  
	“CoFactor®  will  be  administered  at  a  dose  of  60  mg/m2 over 2-3 minutes by I.V. bolus followed 20 minutes later by the  administration  of  5-FU  as  a  bolus  over  2-3  minutes  at  a  dose of 500 mg/m2 each week for 6 weeks, repeated every 8 weeks. Bevacizumab will be administered at a dose of 5 mg/kg as a continuous I.V. over 90 minutes every 2 weeks. “, see bridging paragraph of pages 231 and 232.
	Arm B patients received “[l]eucovorin will be administered at a dose of 500 mg/m2 I.V. over a 2-hour infusion. 5-Fluorouracil will be administered as a bolus over 2-3 minutes at a dose of 500 mg/m2 1 hour after the start of LV each week for 6 weeks, repeated every 8 weeks. Bevacizumab  will  be  administered  after  5-FU  at  a  dose  of  5  mg/kg as a continuous I.V. over 90 minutes every 2 weeks. A cycle of treatment under arm B is considered 8 weeks of treat-ment. Dosing in subsequent cycles should start as close as possible to 21 days after last dose of 5-FU in the previous cycle. Subjects will receive CoFactor®/5-FU (arm A) each week for the first 6 weeks of an 8-week cycle or LV/5-FU (arm B) each week for the first 6 weeks of an 8-week cycle. In addition, all subjects will receive bevacizumab every 2 weeks”, see page 232, Arm B section. 
Saif does not teach oxaliplatin chemotherapy in a dose of 85 mg/m2 i.v. was administered in combination with the taught therapeutic combination, nor that the folate was 6R-MTHF and 5-FU was administered after 6R-MTHF at an i.v. bolus dosage of 2,400 mg/ m2 and LV was 400 mg/m2 i.v.
	However, ClinicalTrials.gov Identifier NCT02244632 teaches modufolin also known as arfolitixorin, as well as 6R-MTHF is administered at dosages ranging from 30 to 240 mg/m2 in therapeutic combinations with chemotherapeutic agents (5-FU, oxaliplatin) and bevacizumab, see Detailed Description and Intervention sections on page 4.  Absent evidence to the contrary, 6R-MTHF was provided at a diastereomeric purity of 98% or higher as a lyophilisate, prepared from hemisulfate salt and/or trisodium citrate dihydrate and reconstituted in aqueous media for administration.
Moreover, Spectrum Pharmaceuticals teaches administering an infusional regimen of 5FU in combination with other chemotherapeutic agents initially at 400 mg/ m2 i.v. bolus followed later by intravenous administration of 2400 mg/m2 to 3000 mg/m2, see page 2, section 2.2. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 6R-MTHF for CoFactor®, since both folate biomodulators  are functionally related compounds and would be expected to share common properties (i.e. potentiates 5-FU cytotoxicity), see page 230 of Saif, 1st sentence in column 1. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references in order to effectively discern, distinguish and modify dosages to treat subjects with colorectal cancer with the two different combinations of anti-colorectal cancer therapeutic agents, see all three references in their entirety and particularly, Saif, Preclinical Studies on page 230; ClinicalTrials, pages 2 and 3; and Spectrum, Dosage…on page 1.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in Saif and ClinicalTrials references that comparing and contrasting colon cancer treatment regimens is an effective means for determining the best clinical course of treatment and dose modifications are known to be routine in the art and essential for achieving and enhancing clinical activity, see all three references in their entirety.
Claims 40, 45, 46, 48, 51-53, 69 and 71-74 set forth wherein clauses reading on changes in tumor size, tumor growth and survival responses are met once the therapeutic agents listed in claims 1 and 68 are administered and compared to those colorectal or mCRC treated with another combination of therapeutic agents including LV. The claims merely state the results or conclusion of the results of the administrations not tied to any machine and does not transform any article into a different state or thing. They simply express the intended results of the positively recited process steps, i.e. administering the agents denoted in claims 1, 47, 49, 54, 68 and 70.









Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

8.	The nonstatutory double patenting rejection over claims 1, 17-21, 32-36, 40, 44, 45, 48, 49, 51-53, 68 and 69 as being unpatentable over claims 1-21 and 23 of U.S. Patent No. 10,328,079 B2 (issued June 25, 2019) is maintained. 
	Applicants argue the Examiner has not shown that claims from Patent ‘079 recites each element of the instant claims and a person of ordinary skill in the art (POSA) would have been motivated to modify the Patent claims to arrive at the claimed inventions with a reasonable expectation of success, see pages 26-28 and 29 of the Remarks submitted May 10, 2022 and particularly the bridging paragraphs of pages 27 and 28.  Applicants’ arguments have been carefully considered but fail to persuade.
The Examiner has set forth articulate reasoning to support the combination of teachings, which provide scientific rationale and motivation for one of ordinary skill in the art to make modifications.  The modification of these two sets of teachings is proper because the references are so related that the appearance of features shown in one would suggest the application of those features to the other. The Examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). Adjustment of the dosing schedule would be within the purview of the clinician/scientist and reasonable to implement in order to reasonably to determine the best clinical practice, clinical parameters and clinical outcome. The combination of references would not change the principle of operation of the prior art invention being modified, hence the teachings of the references are sufficient to render the claims prima facie obvious. For the reasons of record and cited herein, the rejection is maintained.
Both sets of claims read on treating colon cancer (CRC) and metastatic CRC with the same combination of anti-cancer therapeutic agents, 5-fluorouracil, [6R]-5,10-methylenetetrahydrofolate (6R-MTHF), oxaliplatin and bevacizumab. 
	U.S. Patent 10,328,079 does not teach the specific dosages listed in the instant claims. 
	However, Patent ‘079 does teach overlapping dosages.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of the reference in order to effectively discern, distinguish and modify dosages to treat subjects with colorectal cancer with the two clinical combinations of anti-colorectal cancer therapeutic agents.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in both documents to establish optimal therapeutic regimen.
Moreover, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955). One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings well known in the art, that dosages of any pharmaceutical composition must be adjusted and optimized to arrive at the desired result.

9.	The nonstatutory double patenting rejection over claims 1, 17-21, 32-36, 40, 44-49, 51-54 and 68-74 as being unpatentable over claims 1-8 of U.S. Patent No. 10,292,984 B2 (issued May 21, 2019) is maintained. 
Applicants argue the Examiner has not shown that claims from Patent ‘984 recites each element of the instant claims and a person of ordinary skill in the art (POSA) would have been motivated to modify the Patent claims to arrive at the claimed inventions with a reasonable expectation of success, see pages 28 and 29 of the Remarks submitted May 10, 2022.  Applicants’ arguments have been carefully considered but fail to persuade.
The Examiner has set forth articulate reasoning to support the combination of teachings, which provide scientific rationale and motivation for one of ordinary skill in the art to make modifications.  The modification of these two sets of teachings is proper because the references are so related that the appearance of features shown in one would suggest the application of those features to the other. The Examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). Adjustment of the dosing schedule would be within the purview of the clinician/scientist and reasonable to implement in order to reasonably to determine the best clinical practice, clinical parameters and clinical outcome. The combination of references would not change the principle of operation of the prior art invention being modified, hence the teachings of the references are sufficient to render the claims prima facie obvious. For the reasons of record and cited herein, the rejection is maintained.
Although the claims at issue are not identical, they are not patentably distinct from each other because both methods of treating read on treating colon cancer (CRC) and metastatic CRC with the same combination of anti-cancer therapeutic agents, 5-fluorouracil, [6R]-5,10-methylenetetrahydrofolate (6R-MTHF), oxaliplatin, bevacizumab and 5-formyl tetrahydrofolate (LV) also known as leucovorin.
U.S. Patent 10,292,984 does not teach the specific dosages listed in the claims.
However, Patent ‘984 does teach overlapping dosages.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of the reference in order to effectively discern, distinguish and modify dosages to treat subjects with colorectal cancer with the two clinical combinations of anti-colorectal cancer therapeutic agents.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in both documents to establish optimal therapeutic regimen.
Moreover, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955). One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings well known in the art, that dosages of any pharmaceutical composition must be adjusted and optimized to arrive at the desired result.

10.	The nonstatutory double patenting rejection over claims 1, 17-21, 32-36, 40, 44-49, 51-54 and 68-74 as being unpatentable over claims 1-13 of U.S. Patent No. 10,639,311 B2 (issued May 5, 2020) is maintained. 
Applicants argue the Examiner has not shown that claims from Patent ‘311 recites each element of the instant claims and a person of ordinary skill in the art (POSA) would have been motivated to modify the Patent claims to arrive at the claimed inventions with a reasonable expectation of success, see pages 28-30 of the Remarks submitted May 10, 2022.  Applicants’ arguments have been carefully considered but fail to persuade.
The Examiner has set forth articulate reasoning to support the combination of teachings, which provide scientific rationale and motivation for one of ordinary skill in the art to make modifications.  The modification of these two sets of teachings is proper because the references are so related that the appearance of features shown in one would suggest the application of those features to the other. The Examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). Adjustment of the dosing schedule would be within the purview of the clinician/scientist and reasonable to implement in order to reasonably to determine the best clinical practice, clinical parameters and clinical outcome. The combination of references would not change the principle of operation of the prior art invention being modified, hence the teachings of the references are sufficient to render the claims prima facie obvious. For the reasons of record and cited herein, the rejection is maintained.
Both sets of claims read on methods of treating colon cancer (CRC) and metastatic CRC with the same combination of anti-cancer therapeutic agents, 5-fluorouracil, [6R]-5,10-methylenetetrahydrofolate (6R-MTHF), oxaliplatin, bevacizumab and 5-formyl tetrahydrofolate (LV) also known as leucovorin with the same and/or overlapping dosages.  Moreover, both sets of claims also read on 6R-MTHF with the same and/or similar purity.
U.S. Patent 10,639,311 does not teach the specific dosages listed in the claims.
However, Patent ‘311 does teach overlapping dosages.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of the reference in order to effectively discern, distinguish and modify dosages to treat subjects with colorectal cancer with the two clinical combinations of anti-colorectal cancer therapeutic agents.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in both documents to establish optimal therapeutic regimen.
Moreover, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955). One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings well known in the art, that dosages of any pharmaceutical composition must be adjusted and optimized to arrive at the desired result.
Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ALANA HARRIS DENT whose telephone number is (571)272-0831.  The Examiner works a flexible schedule, however she can generally be reached 7AM-6PM, Monday through Friday and occasionally Saturday evening.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALANA HARRIS DENT
Primary Examiner
Art Unit 1643



20 May 2022
/Alana Harris Dent/             Primary Examiner, Art Unit 1643